Citation Nr: 0907715	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-06 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), for accrued benefits 
purposes.

2.  Whether the Veteran submitted a timely appeal of the 
denial of a total rating for individual unemployability due 
to service connected disabilities (TDIU), for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney 


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.  He died in February 2000.  The appellant is the 
Veteran's ex-spouse, and was, at the time the claim was 
filed, the custodian of his daughter.

The current appeal arose from a June 2000 rating 
determination of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, that determined, in 
pertinent part, that there were no accrued benefits owing to 
the Veteran at the time of his death.  The appellant filed a 
notice of disagreement in February 2001 that Board has 
construed as including the issue of accrued benefits.  A 
statement of the case was issued on the accrued benefits 
issues in January 2007, and the appellant perfected her 
appeal with a timely Substantive Appeal received in March 
2007.

The Board notes that the Veteran's daughter, who was born in 
September 1988, is no longer a minor; however, as the 
appellant's claim on her behalf was filed in 2000, when she 
was 11 years old, it is proper to consider the appellant's 
claim at this time.


FINDINGS OF FACT

1.  At the time of his death, claims for an increased rating 
for PTSD and whether the Veteran had submitted a timely 
appeal of the denial of TDIU were pending before VA.


2.  The appellant's claim of entitlement to accrued benefits 
was received within one year of the Veteran's death.

3.  The evidence of record at the time of the Veteran's death 
demonstrated that the Veteran had no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

4.  The Veteran did not submit a Substantive Appeal for the 
issue of entitlement to TDIU within one year of the September 
17, 1997, notice of the original decision, or within 60 days 
after the date of the Statement of the Case.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 50 percent for service-connected PTSD have not 
been met for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.1000, 4.130, Diagnostic Code 9411 (2008).

2.  The Veteran had not, for accrued benefits purposes, 
submitted a timely appeal for the issue of entitlement to 
TDIU.  38 U.S.C.A. § 5121 (West 2002) ; 38 C.F.R. §§ 3.1000, 
20.200, 20.201, 20.302(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001).

The outcome of these accrued-benefits claims hinges on the 
application of the law to evidence which was in the file at 
the time of the Veteran's death.  There is no additional 
evidence which may be added to the file; thus, no evidentiary 
development is necessary and no notice of same need be 
provided to the appellant.  In Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issues here on 
appeal.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no VCAA 
notice is necessary.  See also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) [VCAA not applicable "because the law 
as mandated by statute, and not the evidence, is dispositive 
of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

The Board adds that the appellant has been given ample 
opportunity to present evidence and argument in support of 
her claims, and that VA has complied with general due process 
considerations. See 38 C.F.R. § 3.103.

Legal Criteria/Analysis

The appellant is claiming entitlement to accrued benefits.  
Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  

Effective November 27, 2002, 38 C.F.R. § 3.1000 was amended 
to clarify the term "evidence in the file at date of 
death".  See 67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The 
term was clarified to indicate that "evidence in the file at 
date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  

A revision to the law regarding accrued benefits claims, 
enacted by Congress and signed by the President as the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on 
December 16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits; however, this revision relates only to cases where 
the veteran's death occurred on or after the date of 
enactment, December 16, 2003, and does not affect cases 
involving deaths prior to that date, as here. 

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the Veteran's claim, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the Veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997).  For a survivor to be 
entitled to accrued benefits, "the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

Therefore, the Board's primary analysis must be one that 
considers the underlying claim-in this case, the claims of 
entitlement to a rating in excess of 50 percent for PTSD, and 
whether the Veteran submitted a timely appeal of the denial 
of TDIU.  However, the evidence for consideration must have 
been constructively in the Veteran's file at the time of his 
death.  38 C.F.R. § 3.1000.

At the outset, it is noted that the Veteran died in February 
2000.  The appellant's claim of entitlement to accrued 
benefits was received in April 2000.  As such, the timing 
requirements set forth under 38 U.S.C. § 5121(c) have been 
satisfied.  The Board will now address the merits of the 
claims.  

PTSD

The appellant and her representative contend that the 50 
percent evaluation assigned to the Veteran's service 
connected PTSD did not adequately reflect its level of 
severity.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Additionally, in a claim 
disagreeing with the initial rating assigned following a 
grant of service connection (as here), separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The record shows that entitlement to service connection for 
PTSD was established in an October 1996 rating decision.  An 
initial 50 percent evaluation was assigned for this 
disability from April 1996.  In July 1997, the Veteran 
disagreed with this rating.  A July 1997 rating decision 
assigned a temporary total evaluation due to hospitalization 
effective from March 5, 1997.  However, the 50 percent 
evaluation was resumed following the Veteran's discharge from 
the hospital, effective July 1, 1997.

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  This formula states that a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as gross impairment in thought process 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

The Veteran was hospitalized from March 1997 to June 1997.  
At the time of the Veteran's admission, he complained of 
nightmares, disrupted sleep, depression, and anger.  He also 
reported a low frustration tolerance and episodic severe 
anxiety.  Other reported symptoms included a history of mood 
swings with hypomanic-like episodes.  He reported moderate 
combat exposure in Vietnam, and was bothered by images 
related to his experiences in the war zone.  During the 
Veteran's hospitalization, he participated in a full program 
for treatment of PTSD, including medical and psychiatric 
assessments and treatments along with participation in a 
range of therapeutic and psycho-educational activities.  He 
also participated in a trauma-focus group in which he worked 
on reducing isolation, stabilizing his mood disorder, and 
becoming more cognizant of his demeanor and the effect of his 
demeanor on others.  At the end of his hospitalization, the 
Veteran was discharged to home.  Both the Veteran and 
observers agreed that he had made progress during his 
hospitalization, yet he remained tense and moderately 
depressed.  He was concerned that he would be able to 
maintain the stability of his mood and his sobriety.  His 
industrial adaptability seemed limited by his psychosocial 
arousal symptoms, and the impact they had on his temper 
management, migraines, and interpersonal pacing.  The 
discharge diagnoses included PTSD, major depression, panic 
disorder, and substance abuse in remission.  The score on the 
Global Assessment of Functioning (GAF) scale was 50.

VA treatment records dated from June 1997 to November 1997 
are contained in the claims folder, and show that the Veteran 
was followed for PTSD after the end of his hospitalization.  
A June 1997 record indicated that the Veteran was aware he 
was improving.  He was noted to be isolating himself at one 
point, but he began volunteering to counter this trend.  The 
Veteran was also considering working with vocational 
rehabilitation to return to college.  July 1997 records state 
that the Veteran felt estranged from his parents and 
siblings, but continued to talk about returning to college 
through vocational rehabilitation.  Records from August 1997 
show that a visit with the Veteran's family went well, and 
that he was going back to college.  Other August 1997 records 
note that the Veteran had returned to school, and was working 
20 hours a week.  September 1997 records describe headaches 
secondary to stress, but the Veteran was not as depressed, 
and was able to relate to people. Records from October 1997 
show that the Veteran felt very depressed, and had been 
experiencing problems for a week after attempting to contact 
his children.  School was going well, and the Veteran had A's 
in three classes.  Other records from October 1997 and 
November 1997 note that the Veteran was missing some of his 
appointments, and was not as committed to AA as he had been 
in the past.  He was alert and oriented, with no suicidal or 
homicidal ideations, and no hallucinations or delusions.

The Veteran was afforded a VA examination in November 1997.  
The claims folder was present and reviewed by the examiner.  
The Veteran stated he had experienced an increase in symptoms 
over the past six months.  He reported some nightmares, 
including reliving an episode in which he shot a Vietnamese 
girl.  He could be nightmare free for two or three months, 
then have them several times in a week.  The Veteran avoided 
stimuli that reminded him of Vietnam, but he denied auditory 
hallucinations and other delusions.  There was a recurrence 
of depressive symptoms, including tearfulness, isolating 
himself, sleep trouble, problems with concentration, and low 
energy.  He had suicidal thoughts on rare occasions.  Being 
with his nine year old daughter gave him pleasure.  He said 
he had been clean and sober for 25 months.  He attended AA 
meetings.  The Veteran attended school, and went to class 
four days a week.  He was also participating in a work study 
program sponsored by the VA in a vocational rehabilitation 
program, but his attendance had been spotty.  On mental 
status examination, the Veteran was pleasant but anxious.  
His mood was depressed, particularly when talking about 
Vietnam, and his affect was slightly restricted.  There was 
no gross cognitive impairment.  The Veteran was oriented, and 
his thought processes were logical.  He did not report any 
auditory or visual hallucinations, and there was no 
indication of paranoia.  The diagnoses included PTSD, major 
depression, recurrent, moderately severe, and polysubstance 
abuse, presently in remission.  The GAF score was presently 
52, and was estimated at 65 during the past year.

Additional VA treatment records from December 1997 show that 
the Veteran became very depressed around the holidays.  
January 1998 records also noted that the Veteran had problems 
around the holiday, and that he had been isolating.  However, 
he had attended an AA meeting, and signed up for additional 
school.  The Veteran also reported that this was the longest 
he had ever been clean and sober.  March 1998 records show 
that the Veteran had not been sleeping or exercising.  He had 
also been missing his group therapy, but planned to return.  
The Veteran admitted to using cocaine in April 1998, and to 
having had a few beers.  He was sleeping terribly, and 
feeling as if he did not like himself.  The Veteran said he 
was afraid of things going well.  He had no interests, and no 
energy.  There were no suicidal or homicidal ideations.  
Other April 1998 records note that the Veteran had recently 
been kicked out of vocational rehabilitation, and that he was 
threatened with being kicked out of the PTSD program if he 
continued to miss his sessions and use cocaine.  A June 1998 
group therapist record indicated that the Veteran was 
receiving treatment for both PTSD and depression.


A letter from a VA staff psychiatrist and a clinical social 
worker who was the director of the Mental Health Program was 
received in June 1998.  The Veteran was noted to have 
undergone treatment with the VA PTSD program since January 
1996.  His PTSD contributed to serious impairment of his 
adult role functioning.  He had tried to work in a 
compensated work therapy job and to attend college, but in 
both cases he had started out enthused and interested, but 
lost his concentration and became depressed and anxious.  The 
Veteran's estrangement from others, social avoidance, lack of 
trust, and depression had resulted in a number of lost 
relationships.  He lived alone and had few friends.  The 
Veteran also reported intrusive thoughts of Vietnam, social 
isolation and avoidance, depression, and anxiety, and was 
only able to sleep from three to four hours each night.  He 
also had difficulties with concentration, short term memory, 
and anger control.  The Veteran experienced intense 
psychological distress when exposed to trigger events of 
Vietnam.  Continued disability could be expected.  In their 
opinion, the Veteran was disabled by PTSD, and would be 
unable to work in the future.

The Veteran underwent a VA psychiatric examination in March 
1999.  The claims folder was available and reviewed by the 
examiner.  The Veteran believed that there had been no change 
in his psychiatric condition since November 1997.  He lived 
by himself, and said that his neighbors liked him.  He had 
become acquainted with visitors and had been friendly with 
them.  The Veteran had also attended some baseball games with 
friends, and enjoyed talking to the other fans about the 
game.  The Veteran said that he walked every day, and that he 
would read in the evenings.  He stated that he had a quick 
temper, and had gotten into anywhere from four to six fights 
in the past six months.  The Veteran had used cocaine briefly 
in March 1998, and had done some beer drinking.  He described 
some depressive symptoms, and said he could sleep only every 
other night.  The Veteran had experienced suicidal ideations 
on at least two occasions in the past few months.  On mental 
status examination, the Veteran was oriented, and his memory 
was excellent.  There was no indication of any cognitive 
impairment, and it was easy to achieve a rapport with him.  
The Veteran did not show any indication of an underlying 
psychotic process.  His affect was broad.  He had no 
delusional systems, and his mood was somewhat depressed.  The 
impression was PTSD, and major depression, recurrent, in 
partial remission.  The GAF was as high as 65 in the past 
year, and was currently a 65.

The Board notes that the Veteran's GAF scores have ranged 
from a low of 40 upon admission to the hospital in March 
1997, with a 50 at discharge in June 1997, to a high of 65, 
with 65 the most recent.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A 61 to 70 rating indicates "mild 
symptoms or some difficulty in social, occupational, or 
school functioning."  A score of 51 to 60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning, and a score of 41 to 50 represents 
serious symptoms such as suicidal ideation and severe 
obsessional rituals, or any serious impairment in social, 
occupational, or school functioning such as an inability to 
keep a job.  (Id.).

After careful review of the Veteran's contentions and the 
evidence of record, the Board is unable to find that an 
evaluation in excess of 50 percent was merited for the 
Veteran's PTSD.  The Veteran was seriously impaired requiring 
hospitalization from March 1997 to June 1997 and was assigned 
a temporary total rating during that period.  VA treatment 
records from June 1997 to November 1997 show that the Veteran 
returned to school for a semester, began volunteer work to 
reduce his isolation, and visited his family.  He did not 
have any suicidal or homicidal ideations during this period.  
The November 1997 VA examination noted the Veteran's belief 
that his symptoms had increased over the past six months, and 
that he was experiencing nightmares, suicidal thoughts, a 
recurrence of depressive symptoms, isolation, and problems 
with sleep.  However, the GAF score assigned at this 
examination was 52, and was estimated to have been as high as 
65 in the past year.  The March 1999 VA examination also 
included a GAF score of 65.  These were the most recent 
scores of record, and they did not comport with an evaluation 
in excess of 50 percent.  The Board notes that the June 1998 
letter from a VA staff psychiatrist and social worker opined 
that the Veteran was unable to work.  However, the 
symptomatology attributable to the PTSD did not include 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical, obscure, or 
irrelevant, near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and an inability to establish 
and maintain effective relationships.  Furthermore, the VA 
examiner in November 1997 and March 1999 reviewed the 
Veteran's entire medical history in his claims folder prior 
to rendering his opinions and GAF scores.  Therefore, the 
Board finds that they are more probative than the June 1998 
letter.  The Veteran's overall disability picture more nearly 
resembles that of occupational and social impairment with 
reduced reliability and productivity, which warranted 
continuation of the 50 percent evaluation then in effect.  38 
C.F.R. §§ 4.7, 4.130, Code 9411.  Accordingly, the claim for 
an increased schedular rating for PTSD for accrued benefits 
purposes must be denied.

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), as noted 
above, the June 1998 letter from a VA staff psychiatrist and 
a clinical social worker who was the director of the Mental 
Health Program, included their opinion that the Veteran was 
disabled by PTSD and would be unable to work in the future.  
This evidence raises the possibility that consideration under 
38 C.F.R. § 3.321(b)(1) may be appropriate.  Barringer v. 
Peake, 22 Vet. App. 242 (2008).  The Board finds, however, 
that the rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  
The November 1997 VA examination report noted the Veteran 
continued to participate in a work-study program, while the 
March 1999 VA examination report did not include any 
indication that the Veteran would be unable to work; in fact, 
the assigned GAF score of 65 would be indicative of only 
"mild symptoms or some difficulty in social, occupational, or 
school functioning."  In short, the record shows that the 
Veteran's disability picture was contemplated by the rating 
schedule, the assigned schedular evaluation for the service-
connected PTSD is adequate and referral is not required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Timeliness of Appeal:  TDIU

The Veteran was notified by a December 1999 letter that the 
Board intended to address the issue of the timeliness of his 
appeal of the denial of entitlement to TDIU.  The letter 
indicated that he and his representative would be provided 
with 60 days in which to submit any additional evidence or 
argument for this issue.  No additional evidence or argument 
was received during the 60 day period.  Therefore, the Board 
will proceed with consideration of this issue for accrued 
benefits purposes.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b).

The issue of entitlement to TDIU was denied in a September 
1997 rating decision that also denied an evaluation greater 
than 50 percent for PTSD.  The Veteran was notified of this 
decision in a letter dated September 17, 1997.  He submitted 
a Notice of Disagreement with the 50 percent evaluation in a 
statement received September 26, 1997.  However, this Notice 
of Disagreement did not express an intent to appeal the 
denial of TDIU.  The Veteran submitted a VA Form 9, Appeal to 
the Board of Veterans' Appeals in August 1998, and stated 
that the issues to be considered were the 50 percent 
evaluation for PTSD, and TDIU.  As this was the first 
statement from the Veteran that expressed a desire to appeal 
the TDIU issue, a Statement of the Case for this issue was 
sent to the Veteran on September 3, 1998.  The cover letter 
notified the Veteran that he must file a formal appeal to 
complete the appeal of this issue, and that it must be 
received within one year of the original notification of the 
decision, or within 60 days of the Statement of the Case.  
The earliest communication from the Veteran that could be 
interpreted as a Substantive Appeal was received November 30, 
1998.  This was more than one year after the September 17, 
1997, notice of the original decision, and more than 60 days 
after the date of the Statement of the Case (September 3, 
1998).  Therefore, the issue of entitlement to TDIU, for 
accrued benefits purposes, is not before the Board.  38 
C.F.R. §§ 20.200, 20.201, 20.302(b).  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a rating in excess of 50 percent for PTSD for 
accrued benefits purposes is denied. 

The claim of entitlement to TDIU for accrued benefits 
purposes is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


